Exhibit 10.33

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

MANUFACTURING AGREEMENT

DPT LABORATORIES, LTD.

AND

BARRIER THERAPEUTICS, INC.

Table of Contents

 

I - DEFINITIONS

   5   1.1   Act    5   1.2   FDA    5   1.3   Forecasted Needs    5   1.4  
Label, Labeled, or Labeling    5   1.5   Manufacturing Fee    6   1.6   Market
Year    6   1.7   Materials Fee    6   1.9   Packaging    7   1.10   Product(s)
   7   1.11   Specifications    7 II - PRODUCT MANUFACTURE AND SUPPLY    7   2.1
  Manufacture and Purchase    7   2.2   Supply of Materials    7    

(a) Materials Supplied by COMPANY

   7    

(b) Materials Supplied by DPT

   8    

(c) Packaging and Labeling

   8   2.3   Materials Testing    8   2.4   Material Safety Data Sheets    9

 

- 1 -



--------------------------------------------------------------------------------

  2.5   Commencement of Manufacturing for New Products    9   2.6   Purchase
Orders    9     (a) Purchase of Products    9     (b) Forecasted Needs    9    
(c) Time of Issuance    10     (d) Contents of Purchase Orders    10   2.7  
Rejected Products    10    

(a) Rejection of Product by COMPANY

   10    

(b) Replacement of Rejected Product

   11    

(c) Responsibility for Costs

   11    

(d) Resolution of Conflict

   11   2.8   Product Price    12    

(a) Manufacturing Fees

   12    

(b) Materials Fees

   12   2.9   Payment    12   2.10   Late Payment    13    

(a) Late Fee

   13    

(b) Collateral Security

   13   2.11   Disposal Costs    13

III - SHIPMENT AND RISK OF LOSS

   13   3.1   Shipment    13   3.2   Delivery Terms    14   3.3   Claims    14

IV - TERM AND TERMINATION

   14   4.1   Term    14   4.2   Termination    14   4.3   Payment on
Termination    15   4.4   Survival    15

V - CERTIFICATES OF ANALYSIS AND MANUFACTURING COMPLIANCE

   15   5.1   Certificates of Analysis    15   5.2   Stability Testing    15  
5.3   Validation Work or Additional Testing    15   5.4   FDA Inspection    16  
5.5   Regulatory Filings    16

 

- 2 -



--------------------------------------------------------------------------------

VI - WARRANTIES

   16   6.1   Conformity with Specifications    16   6.2   Compliance with the
Act    16   6.3   Conformity with FDA Regulations and cGMP’s    17   6.4  
Compliance of Packaging and Labeling with Laws and Regulations    17   6.5  
Access to DPT’s Facilities    18   6.6   Disclaimer    18

VII - PRODUCT RECALLS

   18

VIII - FORCE MAJEURE

   19

IX - CHANGES TO PROCESS OR PRODUCT

   19   9.1   Changes by COMPANY    19   9.2   Changes by DPT    19   9.3  
Changes by Regulatory Authorities    19   9.4   Obsolete Inventory    20

X - CONFIDENTIAL INFORMATION: INTELLECTUAL PROPERTY RIGHTS

   20   10.1   Confidential Information    20    

(a) Obligations of Confidentiality

   20    

(b) Exceptions

   21    

(c) Competing Products

   21   10.2   Trademarks and Trade Names    21

XI - RESEARCH & DEVELOPMENT SERVICES

   22

(PURPOSELY DELETED)

   22

XII - INDEMNIFICATION

   22   12.1   Indemnification by DPT    22   12.2   Indemnification by COMPANY
   22   12.3   Patent and Other Intellectual Property Rights    22    

(a) Warranty by COMPANY

   22    

(b) Indemnification by DPT

   22   12.4   Conditions of Indemnification    23   12.5   Evidence of
Liability Insurance    23

XIII - GENERAL PROVISIONS

   23   13.1   Notices    23   13.2   Entire Agreement; Amendment    24   13.3  
Waiver    24   13.4   Obligations to Third Parties    24   13.5   Assignment   
24

 

- 3 -



--------------------------------------------------------------------------------

  13.6   Governing Law    25     (a) Governing Law    25    

(b) Arbitration

   25    

(c) Costs

   27   13.7   Severability    27   13.8   Headings, Interpretation    27   13.9
  Counterparts    27   13.10   Independent Contractor    27

 

- 4 -



--------------------------------------------------------------------------------

This Manufacturing Agreement (the “Agreement”) is made as of this 31st day of
March, 2005 by and between Barrier Therapeutics, Inc., a corporation organized
under the laws of the State of Delaware, with its principal place of business at
600 College Road East, Princeton, New Jersey 08540 (hereinafter referred to as
“COMPANY”) and DPT Laboratories, Ltd., a Texas Limited Partnership with a place
of business at 307 East Josephine Street, San Antonio, Texas 78215 (hereinafter
referred to as “DPT”).

WITNESSETH:

WHEREAS, COMPANY is engaged in the distribution and sale of certain topical
pharmaceutical products; and

WHEREAS, DPT owns and has a broad spectrum of technologies for the development,
formulation, testing, control, manufacture, filling and distribution of
pharmaceutical, over-the-counter and cosmetic products; and

WHEREAS, COMPANY desires DPT to manufacture the Products hereinafter defined to
COMPANY, and DPT desires to do so.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter expressed,
the parties agree as follows:

I -DEFINITIONS

 

1.1 Act

“Act” means the Federal Food, Drug and Cosmetic Act, as amended, and regulations
promulgated thereunder.

 

1.2 FDA

“FDA” means the United States Food and Drug Administration, or any successor
entity thereto.

 

1.3 Forecasted Needs

“Forecasted Needs” means COMPANY’s estimate of Products to be ordered from DPT
for each of the twelve (12) months following the month in which such estimate is
provided.

 

1.4 Label, Labeled, or Labeling

“Label”, “Labeled”, or “Labeling” means all labels and other written, printed,
or graphic matter upon: (i) Product or any container or wrapper utilized with
Product or (ii) any written material accompanying Product.

 

- 5 -



--------------------------------------------------------------------------------

1.5 Manufacturing Fee

“Manufacturing Fee” means the fee paid by COMPANY to DPT for services required
to manufacture and package Products. The Manufacturing Fee is quoted in single
final Product unit increments (i.e. by the bottle or tube). The Manufacturing
Fee shall include services for incoming inspection of materials, compounding of
bulk, packaging Product, testing Product for release and marketed product annual
stability, making Product ready for shipment, and minimum product documentation
(one copy of Certificate of Analysis.) The Manufacturing Fee does not include,
without limitation, any research & development support, package engineering
studies, validation support, FDA audit support, extensive reporting
requirements, or additional laboratory testing performed by an outside testing
laboratory or testing beyond that required in the Specifications. These services
are in addition to the Manufacturing Fee and shall be billed by the hour at
DPT’s then-prevailing R&D hourly rate in accordance with Section XI contained
herein. In addition, the Manufacturing Fee does not include warehousing or
distribution of Product, any materials costs or costs associated with
establishing or manufacturing new materials such as art charges, die costs,
plate costs, and packaging equipment change parts.

 

1.6 Market Year

“Market Year” means a period of twelve (12) consecutive months commencing on the
first day of the month following the initial invoicing of Product commercially
manufactured by DPT in accordance with this Agreement and beginning on
January 1st of each consecutive year thereafter.

 

1.7 Materials Fee

“Materials Fee” is quoted in single final Product unit increments and is defined
as ***. Materials Fee does not include, without limitation, costs associated
with establishing, testing or manufacturing components or new materials such as
reference standards, reagents, art charges, die costs, mold or tooling costs,
plate costs, and packaging equipment change parts. These items will be invoiced
to COMPANY at DPT’s cost on a net thirty (30) basis and COMPANY agrees to
reimburse DPT for any such authorized expenditures made on COMPANY’s behalf.

 

1.8 Material Safety Data Sheet

“Material Safety Data Sheet” (“MSDS”) means written or printed material
concerning a hazardous chemical which is prepared in accordance with the
regulations promulgated by the Occupational Safety & Health Administration, or
any successor entity thereto.

 

- 6 -



--------------------------------------------------------------------------------

1.9 Packaging

“Packaging” means all primary containers, cartons, shipping cases, inserts or
any other like material used in packaging, or accompanying, Product.

 

1.10 Product(s)

“Product(s)” means product(s) (as listed in Schedule A) _manufactured, packaged,
labeled and/or finished by DPT to meet the Specifications (as hereinafter
defined).

 

1.11 Specifications

“Specifications” means the (i) raw material specifications (including chemical,
micro, and packaging specifications); (ii) sampling requirements (i.e., lab,
chemical, and micro); (iii) compounding module, including compounding process
and major equipment; (iv) intermediate specifications; (v) packaging module
(including packaging procedures, torque and fill weights); (vi) any and all
COMPANY product, synthesis, formula, processing and quality control
specifications and (vii) finished Product specifications release criteria
including DPT’s Acceptable Quality Limits (“AQL’s”). Specifications shall be
established and/or amended from time to time upon the written agreement of both
DPT and COMPANY via a Product Change Request (“PCR”) in accordance with Section
IX below.

II -PRODUCT MANUFACTURE AND SUPPLY

 

2.1 Manufacture and Purchase

Subject to the terms and conditions of this Agreement, DPT agrees that it will
manufacture for and provide to COMPANY, and COMPANY agrees that it will purchase
from DPT, one hundred percent (100%) of the COMPANY’s requirements of the
Products. COMPANY shall pay DPT for Products according to paragraph 2.8 below.
DPT shall manufacture Products in accordance with the Specifications or pursuant
to exceptions approved by COMPANY, and in sufficient quantity to meet COMPANY’s
Forecasted Needs for the length of this Agreement.

 

2.2 Supply of Materials

 

  (a) Materials Supplied by COMPANY

If COMPANY is to supply any material for manufacture of Products as set forth
under this Section, COMPANY shall notify DPT, in writing, specifying which
materials it will supply. COMPANY shall provide DPT with said materials at
COMPANY’s expense along with Certificates of Analysis and

 

- 7 -



--------------------------------------------------------------------------------

MSDS sheets relating to same, at a minimum of thirty (30) days prior to DPT’s
scheduled production of Product requiring said materials and in sufficient
amounts for DPT’s manufacture of Product but not to exceed quantities necessary
to support three (3) months of the most recently supplied Forecasted Needs or
the minimum order quantity whichever is greater. COMPANY supplied material in
excess of these amounts shall be either subject to storage fees or returned to
COMPANY. All COMPANY supplied material shall be shipped to DPT freight prepaid.
In the event COMPANY ships or causes to ship such material freight collect, DPT
shall invoice COMPANY for the cost of the freight plus a reasonable
administrative fee which invoice shall be paid promptly upon receipt. DPT is
hereby authorized by COMPANY to return any portion of COMPANY supplied material
for which no future production is planned. COMPANY shall be responsible for the
quality of all COMPANY-supplied materials. COMPANY shall be responsible for the
payment of all personal property and other taxes incident to the storage of
COMPANY-owned material at DPT. For each lot of materials supplied by COMPANY,
DPT shall perform the quality control and inspection tests as agreed to in the
Specifications unless COMPANY has made arrangements in writing for pre-approved
material. DPT shall have the right to reject any pre-approved material which
does not meet the Specifications in accordance with paragraph 2.3 below. DPT
warrants that it will maintain, for the benefit of COMPANY, complete and
accurate records of the inventory of all such COMPANY-supplied materials. If
requested by COMPANY, DPT will provide to COMPANY a monthly report of ending
monthly inventory balance of each COMPANY supplied/owned materials stored at
DPT. This reporting will be supplied exclusively on DPT forms.

 

  (b) Materials Supplied by DPT

DPT shall be responsible for supply, at the expense of COMPANY of all other
commodities necessary for the manufacture of Products. All DPT supplied
materials will be billed to COMPANY on the respective invoice for Product, into
which the DPT supplied materials was converted, as part of the Materials Fee,
and in addition to the Manufacturing Fee, all in accordance with the provisions
of paragraph 2.8 below.

 

  (c) Packaging and Labeling

COMPANY shall provide DPT with Specifications (including art proofs) for
Packaging and Labeling, and DPT shall purchase, at the expense of COMPANY,
Packaging and Labeling in accordance with the Specifications.

 

2.3 Materials Testing

All materials and packaging supplies shall, when received by DPT, be submitted

 

- 8 -



--------------------------------------------------------------------------------

to analysis and evaluation in accordance with DPT’s SOP’s to determine whether
or not said materials meet the Specifications. The cost of all such analyses and
evaluations shall be borne by DPT, except as otherwise provided in paragraph 2.2
of this Agreement. DPT agrees to maintain and, if necessary, make available
records of all such analyses and evaluations.

 

2.4 Material Safety Data Sheets

Prior to DPT’s receipt and testing, and as a condition precedent of any testing
or formulation work by DPT pursuant to this Agreement, COMPANY shall provide
MSDS sheets to DPT for finished products and all components necessary for the
manufacture of Products. Any components or Products requiring disposal shall be
presumed hazardous unless otherwise provided in the MSDS information provided.

 

2.5 Commencement of Manufacturing for New Products

No later than three (3) months prior to the initial Market Year of a new Product
added to this Agreement, COMPANY agrees to notify DPT of its delivery
requirements, including firm orders for same, for the three (3) months and shall
provide its Forecasted Needs for the first Market Year in order to ensure timely
delivery of Product for initial sale and marketing.

 

2.6 Purchase Orders

 

  (a) Purchase of Products

COMPANY agrees to purchase from DPT all Products manufactured for COMPANY by DPT
in accordance with COMPANY’s purchase orders or Forecasted Needs to the extent
such Products meet the Specifications or exceptions approved by COMPANY.
Products shall be ordered by COMPANY by the issuance of separate, pre-numbered
purchase orders in increments of full batches and in minimum order quantities.

 

  (b) Forecasted Needs

No later than three (3) months prior to the initiation of the first Market Year
and thereafter at the end of each month, COMPANY shall provide DPT with specific
data as to its Forecasted Needs. It is understood and agreed that with respect
to all Forecasted Needs issued to DPT by COMPANY pursuant to the terms hereof,
the forecast for the first three (3) months thereof shall constitute a firm
order for Products, regardless of receipt of COMPANY’s actual purchase order.
DPT may produce Product up to thirty (30) days prior to the requested delivery
date in order to accommodate fluctuations in production demands. The second
three (3) months of the period addressed in all Forecasted Needs shall be
utilized by DPT for purposes of material acquisition on behalf of COMPANY and
DPT production planning. DPT shall attempt to minimize the material

 

- 9 -



--------------------------------------------------------------------------------

inventory purchased on behalf of COMPANY. Certain materials, however, may have
long lead times and/or require a minimum order quantity. Therefore, DPT may
order the chemical and packaging components necessary to support up to six
(6) months of COMPANY’s Forecasted Needs, or the applicable minimum order
quantity, whichever is greater. Should COMPANY subsequently reduce its
Forecasted Needs, COMPANY will be financially responsible for any material
purchased by DPT on COMPANY’s behalf. DPT may require a deposit for such
materials and such materials may also be subject to storage and inventory
carrying cost fees.

 

  (c) Time of Issuance

COMPANY shall issue written purchase orders for Products to DPT at least ninety
(90) days prior to the requested delivery dates if the requirements are at or
below one hundred twenty-five percent (125%) of the applicable Forecasted Needs,
and at least one hundred twenty (120) days prior to the requested delivery dates
if the requirements exceed the Forecasted Needs by more than one hundred
twenty-five percent (125%).

 

  (d) Contents of Purchase Orders

COMPANY’s purchase orders shall designate the desired quantities of Products,
delivery dates and destinations. This Agreement allows for up to three
(3) shipping destinations per batch of Product. Additional destinations can be
accommodated for a shipping preparation fee to be negotiated by DPT and COMPANY.

 

2.7 Rejected Products

 

  (a) Rejection of Product by COMPANY

COMPANY may reject any Product which fails to meet the Specifications(“Rejected
Product”). COMPANY shall, within twenty (20) days after its receipt of any
shipment of Product and related Certificate of Analysis of Product batch (as
described in paragraph 5.1 hereof), notify DPT in writing of any claim relating
to rejected Product batch and, failing such notification, shall be deemed to
have accepted such Product batch. Such notice (the “Rejection Notice”) to DPT
shall specify why the Product batch failed to conform to Specifications. COMPANY
shall grant to DPT the right to inspect or test said Product batch. All Products
shall be submitted to inspection and evaluation in accordance with DPT’s SOP’s
to determine whether or not said Products meet the Specifications. If the reason
for rejection set forth in the Rejection Notice is not one that affects the
safety, efficacy or marketability of the Product, than the parties shall
cooperate in good faith to assess whether the Product may be released.

 

- 10 -



--------------------------------------------------------------------------------

  (b) Replacement of Rejected Product

As to any Rejected Product pursuant to paragraph 2.7(a) above (including phases
of or complete batches of bulk product), DPT shall replace such Rejected Product
(in an agreed upon batch order quantity, but in no event less than full batch
increments) promptly after all materials are available to DPIT for the
manufacture. If requested, DPT shall make arrangements with COMPANY for the
return or disposal of Rejected Product.

 

  (c) Responsibility for Costs

For the initial three (3) batches and all validation batches of a Product
produced by DPT, or in the event a Rejected Product is due to COMPANY supplied
information, formulations or materials, COMPANY shall bear one hundred percent
(100%) of all costs directly related to and invoiced for Rejected Product
including cost of destruction of the Rejected Product, which shall be conducted
by COMPANY in accordance with all applicable laws and regulations. Upon the
completion of all necessary validation and in the event a validated Product is
rejected due to DPT’s failure to comply with applicable written procedures and
such failure renders the Product unmarketable, DPT shall bear one hundred
percent (100%) of the manufacturing fees, costs of all materials supplied by DPT
and costs of destruction. In the event a validated Product does not meet final
Specifications and results in a Rejected Product, but such failure is not due to
either COMPANY supplied information or DPT’s failure to follow written
procedures, the COMPANY shall bear all Materials Fees with DPT bearing all
Manufacturing Fees related to Rejected Product, and with destruction to be
shared equally. Destruction of Rejected Product shall be in accordance with all
applicable laws and regulations and the party conducting the destruction shall
indemnify the other party hereto for any liability, costs or expenses, including
attorney’s fees and court costs, relating to a failure to dispose of such
Product in accordance with such laws and regulations. The party conducting the
destruction shall also provide to the other party hereto all manifests and other
applicable evidence of proper destruction as may be requested by applicable law.

 

  (d) Resolution of Conflict

In the event of a conflict between the test results of DPT and the test results
of COMPANY with respect to any shipment of Product batch, a sample of such
Product batch shall be submitted by DPT to an independent laboratory acceptable
to both parties for testing against the Specifications utilizing the methods set
out in the Specifications. The fees and expenses of such laboratory testing
shall be borne entirely by the party against whom such laboratory’s findings are
made. If results from the independent laboratory are inconclusive, final
resolution will be settled in accordance with paragraph 13.6 (b) below.

 

- 11 -



--------------------------------------------------------------------------------

2.8 Product Price

 

  (a) Manufacturing Fees

The initial Manufacturing Fees to be paid by COMPANY to DPT are listed in
Schedule A. The parties hereto agree that the Manufacturing Fees set out in
Schedule A shall be ***. In addition, *** are based on ***. *** in the event
that ***. If the parties are *** in the most recently published monthly ***.
Prices for new Products or new Product sizes, not initially included in Schedule
A, shall be negotiated and DPT and COMPANY shall arrive at a mutual agreement
with respect to prices at the time said new Products or new Product sizes are
added to Schedule A. If a negotiated price cannot be agreed upon, final pricing
for any of the above will be settled in accordance with paragraph 13.6(b) below.

 

  (b) Materials Fees

The Materials Fee to be paid by COMPANY to DPT shall be listed in Schedule A
within ninety (90) days of commencement of the initial commercial products of
the applicable Product. The Materials Fee will be adjusted once annually at the
beginning of each calendar year and Schedule A shall be amended accordingly
based on changes in DPT’s standard costs for materials. In the event, however,
the cost of a material increases or decreases during any Market Year greater
than ***, DPT may promptly upon the effective date of such increase or decrease
adjust its invoice price for said material to COMPANY to compensate for the
increase or decrease.

 

2.9 Payment

Payment for all deliveries of Product and services shall be made in U.S.
dollars, net thirty (30) days, after date of DPT’s invoice therefor. Invoices
shall be generated upon either (i) DPT’s quality department’s release of Product
or (ii) shipment of Product from DPT; whichever occurs first. Total invoice
shall be equal to the quantity of Product released times the Total Price per
unit, effective on the date of Product release, as listed in Schedule A.

 

2.10 Late Payment

 

  (a) Late Fee

A late fee of one and one-half percent (1.5%) of total invoice can be added each
month for late payments. DPT, at its sole discretion, has the right to
discontinue COMPANY’s credit on future orders and to put a hold on any
production or shipment of Product if COMPANY’s account is not current. Such hold
on production or shipment shall not constitute a breach of this

 

- 12 -



--------------------------------------------------------------------------------

Agreement by DPT. In the event credit is discontinued, a one hundred percent
(100%) material deposit paid by COMPANY to DPT will be required prior to DPT
ordering materials. In addition, a fifty percent (50%) Manufacturing Fee deposit
will be required prior to DPT manufacturing any Product and the balance of the
invoice must be paid in full prior to shipment.

 

  (b) Collateral Security

As collateral security for COMPANY’s payment obligations contained in this
Agreement, COMPANY grants to DPT a security interest in all raw materials,
inventory, work-in-progress, and finished goods ordered or produced in
connection with this Agreement. Chapter 9 of the Texas Uniform Commercial Code
shall govern the rights and obligations of the parties relative to the security
interests granted herein.

 

2.11 Disposal Costs

DPT reserves the right to invoice COMPANY for all disposal costs, related to
manufacture of the Products, unless the disposal relates to a Rejected Product
causes by the failure of DPT to follow established written procedures.

III -SHIPMENT AND RISK OF LOSS

 

3.1 Shipment

Shipment of Product shall be in accordance with COMPANY instructions, provided
that shipment is made in accordance with all relevant statutory requirements.
Product will be shipped to COMPANY or its designee immediately upon release,
Free on Board (FOB), DPT’s Plant of Manufacture. At COMPANY’s request, DPT may
hold Product in DPT’s warehouse for a storage fee. Product held at DPT will be
subject to payment in accordance with paragraph 2.9 above. If COMPANY requests
DPT to make any miscellaneous small shipments of Product, material, or other
items on COMPANY’s behalf, COMPANY agrees to reimburse DPT for any shipping
charges incurred.

 

3.2 Delivery Terms

The purchase price of Products in Schedule A hereof shall be F.O.B., DPT’s plant
of manufacture, San Antonio, Texas, freight collect. COMPANY will bear all risk
of loss, delay, or damage in transit, as well as cost of freight and insurance.

 

3.3 Claims

The weights, tares and tests affixed by DPT’s invoice shall govern unless
established to be incorrect. Claims relating to quantity, weight and loss or

 

- 13 -



--------------------------------------------------------------------------------

damage to any Product sold under this Agreement shall be waived by COMPANY
unless made within thirty (30) days of receipt of Product by COMPANY.

IV -TERM AND TERMINATION

 

4.1 Term

This Agreement shall commence on the first day of the month following the mutual
signing of this document and will continue until the expiration of the Fifth
(5th) Market Year from the date the last Product added to Schedule A, unless
sooner terminated pursuant to paragraph 4.2 below. This Agreement shall
thereafter automatically renew for periods of 12 months, unless any party shall
give notice to the other to the contrary at least six (6) months prior to the
expiration of the initial term or any renewal term of the Agreement.

 

4.2 Termination

 

  (a) Breach. Either Party may terminate this Agreement at any time on written
notice if the other party breaches its obligations herein, which breach is not
remedied within sixty (60) days after written notice thereof.

 

  (b) Insolvency. Either Party may terminate this Agreement immediately in its
entirety if the other Party files a petition for bankruptcy, is adjudged
bankrupt, takes advantage of any insolvency statute, or executes a bill of sale,
deed of trust or assignment for the benefit of creditors.

 

  (c) Failure to Supply. If DPT is unable to supply Product to meet COMPANY’s
requirements for a period in excess of thirty (30) days, whether the result of a
force majeure or not, then COMPANY will have the right, upon written notice to
DPT, to : 1) terminate this Agreement in its entirety; 2) discontinue purchase
of Product or 3) purchase Product from an alternate source.

 

4.3 Payment on Termination

In the event of the termination or cancellation of this Agreement for any
reason, and without prejudice to any other rights and remedies available to DPT
hereunder, COMPANY agrees to reimburse DPT for the Materials Fee for the
manufacture of the Products based on COMPANY’s Forecasted Needs as well as for
work-in-process and finished Products.

 

4.4 Survival

Termination of this Agreement under paragraph 4.2 or due to expiration or
cancellation shall not relieve either party of obligations or liability for
breaches of

 

- 14 -



--------------------------------------------------------------------------------

this Agreement incurred prior to or in connection with termination, expiration
or cancellation. Sections VI, VII, IX, X, XI and XII hereof shall survive the
termination or cancellation of this Agreement for any reason.

V -CERTIFICATES OF ANALYSIS AND MANUFACTURING COMPLIANCE

 

5.1 Certificates of Analysis

DPT shall test each lot of Product purchased pursuant to this Agreement before
delivery to COMPANY. Each Certificate of Analysis shall set forth the items
tested, specifications and test results for each lot delivered. DPT shall send
one (1) Certificate of Analysis to COMPANY at the time of the release of
Product. DPT shall provide a signed Certificate of Compliance Confirming that
the Products have been manufactured, tested and stored in compliance with cGMP
criteria. Extraordinary reporting or documentation, outside this Agreement, may
be subject to an additional charge by DPT.

 

5.2 Stability Testing

DPT shall perform its standard stability test program as defined in DPT’s SOP’s
or as separately agreed to in accordance with a Protocol Change Request (“PCR”)
for each of the Products contained herein. COMPANY shall receive a copy of DPT’s
Annual Report for each Product as long as DPT is continuing to produce such
Product for COMPANY and for as long as COMPANY’s account is current. If COMPANY
elects to perform its own stability testing on Product, COMPANY agrees to
provide DPT with a copy of the results from such testing on an annual basis.

 

5.3 Validation Work or Additional Testing

It is understood by the parties hereto that the responsibility for any
validation work shall be the sole responsibility of COMPANY. The parties agree
that for any validation work or additional testing in connection with the
Product, DPT and COMPANY shall enter into a specific written Project Protocol
establishing methodology and pricing for such services. It is understood between
the parties hereto that if DPT is required by regulatory authority to perform
validation studies or additional testing in order to legitimately continue to
engage in the manufacture of the Product for COMPANY and DPT and COMPANY cannot
reach an agreement on a written Project Protocol, then DPT shall be under no
obligation to continue the manufacture of the Product affected by said
regulation.

 

5.4 FDA Inspection

DPT shall advise COMPANY if an authorized agent of the FDA or other governmental
agency visits DPT’s manufacturing facility and requests or requires information
or changes which directly pertain to the Products. FDA audit time specific to
Products will be billed to COMPANY from DPT at the then-prevailing QA hourly
rate.

 

- 15 -



--------------------------------------------------------------------------------

DPT will notify COMPANY and upon request of the COMPANY, will provide
appropriately redacted copies of regulatory authority audits specifically
pertaining to the Product(s) (e.g. FDA 483, Warning Letters, EMEA and local EU
regulatory reports) to the COMPANY.

 

5.5 Regulatory Filings

COMPANY agrees to provide DPT with copies of any sections of NDA’s, ANDA’s,
510(k)’s or other regulatory filings applicable to the Products manufactured
and/or tested by DPT, and copies of any changes in or updates of same as they,
from time to time, hereafter occur.

DPT will endeavor to provide reasonable assistance to the COMPANY for a
pre-negotiated fee with respect to providing data/documentation required for the
preparation of submissions and/or responses to regulatory authority(ies).

VI -WARRANTIES

 

6.1 Conformity with Specifications

DPT warrants that all Products manufactured and delivered pursuant to this
Agreement will have been manufactured in accordance with the Specifications for
the release of the Product or pursuant to exceptions approved in writing by
COMPANY prior to the time of manufacture and release.

 

6.2 Compliance with the Act

COMPANY shall bear sole responsibility for the validity of all test methods
provided by the Company and appropriateness of all Specifications. In addition,
COMPANY shall bear sole responsibility for all regulatory approvals, filings,
and registrations and adequacy of all validation, stability, and preservative
efficacy studies, provided that if any approval, filing and/or registration is
required to be obtained and/or maintained by DPT for any facility where the
Product is manufactured, packaged and/or shipped, DPT shall bear sole
responsibility for any such approval, filing and/or registration. COMPANY
further warrants that it has obtained any and all necessary approvals from all
applicable regulatory agencies necessary to manufacture and distribute all
Products under this Agreement, except for any approvals that are necessary in
connection with any facility where the Product is manufactured, packaged and/or
shipped for which DPT warrants that it has obtained any and all such necessary
approvals from all applicable regulatory agencies.

 

- 16 -



--------------------------------------------------------------------------------

6.3 Conformity with FDA regulations and cGMP’s

Subject to the provisions set forth in paragraph 6.2 and 6.4 hereof, DPT
warrants that all Products manufactured, packaged, labeled, held for sale,
and/or shipped pursuant to this Agreement shall have been manufactured,
packaged, labeled, held for sale, and/or shipped by DPT in compliance with
applicable FDA regulations and current Good Manufacturing Practices as that term
is defined under the Act and any other applicable Texas law or FDA regulation.
DPT warrants that no Product manufactured pursuant to this Agreement shall be
adulterated or misbranded under the Act and that ownership and operation of its
manufacturing, Packaging, Labeling and shipping facilities shall be in
compliance with current Good Manufacturing Practices and applicable laws and FDA
regulations. DPT further warrants and represents that none of its employees or
representatives who will perform services pursuant to his Agreement have been
debarred or are under consideration to be debarred by the United States Food and
Drug Administration from working in or providing services to any pharmaceutical
or biotechnology company under the Generic Drug Enforcement Act of 1992, as
amended.

 

6.4 Compliance of Packaging and Labeling with Laws and Regulations

COMPANY warrants that all Labeling copy and artwork approved, designated or
supplied by COMPANY shall be in compliance with all applicable laws and
governmental regulations. Compliance with all federal, state, and local laws and
regulations concerning Packaging and Labeling shall be the sole responsibility
of COMPANY, provided that DPT purchases such Packaging and Labeling as provided
in paragraph 2.2 (c) hereof. COMPANY hereby represents and warrants to DPT that
all COMPANY designated formulas, components and artwork related to the Product
do not violate or infringe any patent, copyright or trademark laws, and agrees
to indemnify DPT, its employees, officers, directors and representatives for any
claim, loss or damage including reasonable attorney’s fees paid or incurred by
any of them in connection therewith.

 

6.5 Access to DPT’s Facilities

COMPANY shall have direct access to DPT’s facilities, records and reports at
mutually agreeable times for the sole purpose of auditing DPT’s compliance with
current Good Manufacturing Practices and the Act. Such access shall in no way
give COMPANY the right to any of DPT’s confidential or proprietary information.
Further, such audits shall normally be limited to every twelve (12) months and
three (3) designees of COMPANY who are subject to substantially similar
requirements of confidentiality as COMPANY.

 

6.6 Disclaimer

DPT AND COMPANY MAKE NO OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO
PRODUCT, LABELING OR PACKAGING. ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND

 

- 17 -



--------------------------------------------------------------------------------

FITNESS FOR A PARTICULAR PURPOSE ARE HEREBY DISCLAIMED. IN NO EVENT WILL DPT BE
LIABLE FOR ANY LOSS OF PROFITS, LOSS OF USE, BUSINESS INTERRUPTION, COST OF
COVER, OR INDIRECT, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES OF ANY KIND IN
CONNECTION WITH OR ARISING OUT OF THE PERFORMANCE OF THIS AGREEMENT, WHETHER
ALLEGED AS A BREACH OF CONTRACT OR TORTIOUS CONDUCT, INCLUDING NEGLIGENCE, EVEN
IF DPT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. DPT’S LIABILITY
UNDER THIS AGREEMENT FOR DAMAGES OF ANY KIND, WILL NOT, IN ANY EVENT, EXCEED THE
FEES PAID BY COMPANY TO DPT UNDER SECTION II OF THIS AGREEMENT.

VII -PRODUCT RECALLS

Only COMPANY may initiate any recall action. In the event (i) any government
authority issues a request, directive or order that Product be recalled, or
(ii) a court of competent jurisdiction orders such a recall, or (iii) DPT
reasonably determines after consultation with COMPANY that the Product should be
recalled because the Product does not conform to Specifications at the time of
shipment by DPT, or (iv)COMPANY reasonably determines that the Product should be
recalled for any reason, the parties shall take all appropriate corrective
actions reasonably requested by the other party hereto or by any government
agency, provided, however, COMPANY shall have the final responsibility and sole
discretion to implement and execute any such recall. In the event that such
recall results from the breach of DPT’s warranties under this Agreement, ***
shall be responsible for the *** of the recall ***. In the event the recall
results from the breach of COMPANY’s obligations or warranties under this
Agreement, COMPANY shall be responsible for the expenses of the recall. For the
purposes of this Agreement, the expenses of the recall shall be the expenses of
notification and destruction or return of the recalled Product, as well as any
reasonable out of pocket costs incurred by DPT and COMPANY in connection with
any corrective action by DPT and COMPANY>

VIII -FORCE MAJEURE

Failure of either party to perform its obligations under this Agreement shall
not subject such party to any liability to the other if such failure is caused
by acts such as, but not limited to, acts of God, fires, explosion, flood,
drought, war, riot, sabotage, embargo, strikes, compliance with any court order
or regulation of any government entity acting with color of right or by any
other cause beyond the reasonable control of the parties, whether or not
foreseeable.

 

- 18 -



--------------------------------------------------------------------------------

IX -CHANGES TO PROCESS OR PRODUCT

 

9.1 Changes by COMPANY

If COMPANY at any time requests a change to Product and DPT agrees such change
is reasonable with regard to Product manufacture; (i) such change shall be
incorporated within the Master Batch Record and/or Specifications via a written
PCR reviewed and agreed upon by both DPT and COMPANY; (ii) The parties shall
adjust the price of Product, if necessary, and Schedule A shall be amended
accordingly, and (iii) COMPANY shall pay DPT for the costs associated with such
change including, but not limited to, any additional development or validation
work required, charged at DPT’s then-prevailing R&D rates in accordance with
Section XI contained herein.

 

9.2 Changes by DPT

DPT agrees that any changes developed by DPT, which may be incorporated into the
Product shall require the written approval of COMPANY via a PCR prior to such
incorporation. At the time of such incorporation, such changes shall become part
of the Specifications. It is also agreed that any regulatory filings incident to
any such change shall be the sole responsibility of COMPANY.

 

9.3 Changes by Regulatory Authorities

The parties agree that any changes required by regulatory authority, shall be
incorporated into the Product as evidenced by the written approval of COMPANY
via a PCR prior to such incorporation. At the time of such incorporation, such
changes shall become part of the Specifications. If DPT is required by
regulatory authority to perform validation studies for purposes of validating
new manufacturing process or cleaning procedures or new material and finished
Product assay procedures with respect to Product in order to continue to engage
in the manufacture of said Product for COMPANY, such studies shall be conducted
in accordance with paragraph 5.3 herein. Any costs to DPT resulting from the
operation of this paragraph shall be reimbursed by COMPANY.

 

9.4 Obsolete Inventory

Any COMPANY-specific inventory including, but not limited to, materials,
work-in-process, and Products rendered obsolete as a result of formula, artwork
or packaging changes requested by COMPANY or by changes required by regulatory
authority shall be reimbursed to DPT by COMPANY at DPT’s Materials Fee. At such
time and unless otherwise agreed by DPT, DPT will ship the obsolete inventory to
COMPANY for destruction by COMPANY. COMPANY shall bear one hundred percent
(100%) of all shipping and destruction costs related to said obsolete inventory.
The destruction shall be in accordance with all applicable laws and regulations
and COMPANY shall indemnify DPT for any liability, costs or expenses, including
attorney’s fees and court costs, relating to COMPANY’s failure to dispose of
such inventory in accordance with such laws and regulations. COMPANY shall also
provide DPT with all manifests and other

 

- 19 -



--------------------------------------------------------------------------------

applicable evidence of proper destruction as may be requested by DPT or required
by applicable law. If DPT does not receive disposition instructions from COMPANY
within ninety (90) days from date of obsolescence, obsolete inventory remaining
at DPT’s facilities shall be subject to storage fees.

X -CONFIDENTIAL INFORMATION: INTELLECTUAL PROPERTY RIGHTS

 

10.1 Confidential Information

 

  (a) Obligations of Confidentiality

All confidential information furnished by COMPANY to DPT, or by DPT to COMPANY,
during the term of this Agreement, relating to the subject matter hereof, shall
be kept confidential by the party receiving said confidential information,
except for purposes authorized by this Agreement, and shall not be disclosed to
any person or firm, unless previously authorized in writing to do so, for a
period of not less than five (5) years following the date of disclosure. The
party receiving said confidential information may, however, disclose the same to
its responsible officers and employees who require said information for the
purposes contemplated by this Agreement, provided that said officers and
employees shall have assumed like obligations of confidentiality. It is
understood that all confidential information provided by either party shall be
identified or marked as such. Any oral communications which are to be considered
confidential shall be reduced to writing and identified as confidential within
thirty (30) days after disclosure.

 

  (b) Exceptions

Any other provisions hereof to the contrary notwithstanding, it is expressly
understood and agreed by the parties hereto that the obligations of confidence
and nonuse herein assumed shall not apply to any information which:

 

  (1) is at the time of disclosure or thereafter so becomes a part of the public
domain; or

 

  (2) was otherwise in the receiving party’s lawful possession prior to
disclosure as shown by its written record; or

 

  (3) is hereafter disclosed to the receiving party by a third party purporting
not to be in violation of an obligation of confidentiality to the disclosing
party relative to said information; or

 

  (4) is by mutual agreement of the parties hereto released from a confidential
status; or

 

- 20 -



--------------------------------------------------------------------------------

  (5) is required to be disclosed pursuant to regulatory or legal requirements.

 

  (c) Competing Products

It is understood and agreed that DPT manufactures products for itself and third
parties, some of which may be substantially equivalent to and in competition
with Products of COMPANY.

 

10.2 Trademarks and Trade Names

 

  (a) Each party hereby acknowledges that it does not have, and shall not
acquire any interest in any of the other party’s trademarks or trade names
unless otherwise expressly agreed.

 

  (b) Each party agrees not to use any trade names or trademarks of the other
party, except as specifically authorized by the other party in writing both as
to the names or marks which may be used and as to the manner and prominence of
use.

XI -RESEARCH & DEVELOPMENT SERVICES

PURPOSELY DELETED

XII -INDEMNIFICATION

 

12.1 Indemnification by DPT

Subject to paragraph 6.6 above, DPT will indemnify and hold COMPANY, its
officers, agents and employees harmless against any and all liability, damage,
fine, judgment, loss, cost, or expense (including attorney’s fees) resulting
from any third party claims made or suits brought against COMPANY which arise
from DPT’s breach of its warranties set forth in Section VI hereof, provided
such sum does not exceed available insurance coverage.

 

12.2 Indemnification by COMPANY

COMPANY will indemnify and hold DPT harmless against any and all liability,
damage, loss, cost or expense (including reasonable attorney’s fees) resulting
from any third party claims made or suits brought against DPT which are related
to the breach of any of COMPANY’s warranties provided for herein or which arise
out of the promotion, distribution, use, testing or sales of Products,
including, without limitation, any claims, express, implied or statutory, made
as to the efficacy, safety, or use to be made of Products, and claims made by
reason of any Product Labeling or any Packaging containing Product (provided
such

 

- 21 -



--------------------------------------------------------------------------------

packaging and Labeling was purchased by DPT as provided in paragraph 2.2
(c) hereof), unless such liability, damage, loss or expense is caused by the
breach of DPT’s warranties under Section VI hereof.

 

12.3 Patent and Other Intellectual Property Rights

 

  (a) Warranty by COMPANY

COMPANY warrants that manufacture of Products or sales of Products will not
infringe any patent or other proprietary rights and that COMPANY will indemnify,
defend and hold DPT harmless from any damage, judgment, loss, cost or other
reasonable expense (including reasonable attorney’s fees) arising from claims
that Products or the use of the Product names and any other trademarks, trade
names, or trade dress used by COMPANY in connection with Products infringes
patent or other proprietary rights of a third party.

 

  (b) Indemnification by DPT

DPT shall indemnify and hold COMPANY harmless from all costs, damages and
expense (including reasonable attorney’s fees) arising out of any suit or action
brought against COMPANY based upon a claim that any process or technical data
furnished or utilized by DPT infringes any patent or other proprietary rights.

 

12.4 Conditions of Indemnification

If either party expects to seek indemnification from the other under paragraphs
12.1, 12.2, or 12.3 hereof, it shall promptly give notice to the other party of
any such claim or suit threatened, made or filed against it which forms the
basis for such claim of indemnification and shall cooperate fully with the other
party in the defense of all such claims or suits. No settlement or compromise
shall be binding on a party hereto without its prior written consent.

 

12.5 Evidence of Liability Insurance

It is further agreed that each party hereto shall furnish to the other evidence
of products and contractual liability insurance coverage affording not less than
two million dollars ($2,000,000) each occurrence combined single limit, bodily
injury/property damage and two million dollars ($2,000,000) aggregate liability
limits. Each insurer shall name the other as an additional insured. Such
evidence of insurance coverage can be in the form of the original policy or
Certificate of Insurance which shall provide that the insurer has assumed the
liability as provided for herein. In addition, such insurers shall warrant that
such insurance will not be changed or canceled without at least thirty (30) days
prior written notice to the respective indemnities.

 

- 22 -



--------------------------------------------------------------------------------

XIII -GENERAL PROVISIONS

 

13.1 Notices

Any notices permitted or required by this Agreement shall be sent by certified
or registered mail with a copy by fax and shall be effective the earlier of the
date received or three (3) days after deposit in the U.S. mail, if sent and
addressed as follows or to such other address as may be designated by either
party in writing:

 

If to DPT:    DPT Laboratories, Ltd.    Attention: President    P.O. Box 1659   
San Antonio, Texas 78296    Fax: (210) 227-6132    with a copy to the General
Counsel’s Office If to COMPANY:    Barrier Therapeutics, Inc.    Attention:
President    600 College Road East    Princeton, New Jersey 08540    Fax: (609)
375-2660

 

13.2 Entire Agreement; Amendment

The parties hereto acknowledge that this document sets forth the entire
agreement and understanding of the parties and supersedes all prior written or
oral agreements or understandings with respect to the subject matter hereof, and
shall supersede any conflicting portions of DPT’s quotation, acknowledgment and
invoice forms and COMPANY’s Purchase Order and other written forms. No
modification of any of the terms of this Agreement, or any amendments thereto,
shall be deemed to be valid unless in writing and signed by the party against
whom enforcement is sought. No course of dealing or usage of trade shall be used
to modify the terms and conditions herein.

 

13.3 Waiver

No waiver by either party of any default shall be effective unless in writing,
nor shall any such waiver operate as a waiver of any other default or of the
same default on a future occasion.

 

- 23 -



--------------------------------------------------------------------------------

13.4 Obligations to Third Parties

Each party warrants and represents that proceeding herein is not inconsistent
with any contractual obligations, express or implied, undertaken with any third
party.

 

13.5 Assignment

This Agreement shall be binding upon and inure to the benefit of the successors
or permitted assigns of each of the parties and may not be assigned or
transferred by either party without the prior written consent of the other,
which consent will not be unreasonably withheld, except that such consent shall
not be required in connection with a merger or acquisition of a substantial
portion of the assets of either party by a third party and provided that the
successor or assignee assumes all obligations imposed herein. Any assignments,
including but not limited to, sale, transfer, or license of brand or Products,
shall not release the original party hereto from their duties and obligations
under this Agreement.

 

13.6 Governing Law

 

  (a) Governing Law

The validity, interpretation and effect of this Agreement shall be governed by
and construed under the laws of the State of New Jersey.

 

  (b) Arbitration

 

  (i) ANY DISPUTE, CLAIM OR CONTROVERSY ARISING FROM OR RELATED IN ANY WAY TO
THIS AGREEMENT OR THE INTERPRETATION, APPLICATION, BREACH, TERMINATION OR
VALIDITY THEREOF, INCLUDING ANY CLAIM OF INDUCEMENT OF THIS AGREEMENT BY FRAUD
OR OTHERWISE, WILL BE SUBMITTED FOR RESOLUTION TO ARBITRATION PURSUANT TO THE
COMMERCIAL ARBITRATION RULES THEN PERTAINING OF THE CENTER FOR PUBLIC RESOURCES
(“CPR”), EXCEPT WHERE THOSE RULES CONFLICT WITH THESE PROVISIONS, IN WHICH CASE
THESE PROVISIONS CONTROL. SUCH ARBITRATION SHALL BE HELD IN (I) COMPANY’S HOME
COUNTY, IF THE DEMAND FOR ARBITRATION IS INITIATED BY DPT OR (II) OCEAN COUNTY,
NEW JERSEY, IF THE DEMAND FOR ARBITRATION IS INITIATED BY COMPANY.

 

  (ii)

The panel shall consist of three arbitrators chosen from the CPR Panels of
Distinguished Neutrals each of whom is a lawyer specializing in business
litigation with at least 15 years experience with a law firm of over 25 lawyers
or was a judge of a court of general jurisdiction. In the event the aggregate
damages sought by the claimant are stated to be less than $5 million, and the
aggregate damages sought by the counterclaimant are stated to be

 

- 24 -



--------------------------------------------------------------------------------

 

less than $5 million, and neither side seeks equitable relief, then a single
arbitrator shall be chosen, having the same qualifications and experience
specified above.

 

  (iii) The parties agree to cooperate: (1) to obtain selection of the
arbitrator(s) within 30 days of initiation of the arbitration, (2) to meet with
the arbitrator(s) within 30 days of selection and (3) to agree at that meeting
or before upon procedures for discovery and as to the conduct of the hearing
which will result in the hearing being concluded within no more than 9 months
after selection of the arbitrator(s) and in the award being rendered within 60
days of the conclusion of the hearings, or of any post-hearing briefing, which
briefing will be completed by both sides within 20 days after the conclusion of
the hearings In the event no such agreement is reached, the CPR will select
arbitrator(s), allowing appropriate strikes for reasons of conflict or other
cause and three peremptory challenges for each side. The arbitrator(s) shall set
a date for the hearing, commit to the rendering of the award within 60 days of
the conclusion of the evidence at the hearing, or of any post-hearing briefing
(which briefing will be completed by both sides in no more than 20 days after
the conclusion of the hearings), and provide for discovery according to these
time limits, giving recognition to the understanding of the parties hereto that
they contemplate reasonable discovery, including document demands and
depositions, but that such discovery be limited so that the time limits
specified herein may be met without undue difficulty. In no event will the
arbitrator(s) allow either side to obtain more than a total of 40 hours of
deposition testimony from all witnesses, including both fact and expert
witnesses. In the event multiple hearing days are required, they will be
scheduled consecutively to the greatest extent possible.

 

  (iv) The arbitrator(s) shall render an opinion setting forth findings of fact
and conclusions of law with the reasons therefor stated. A transcript of the
evidence adduced at the hearing shall be made and shall, upon request, be made
available to either party.

 

  (v) To the extent possible, the arbitration hearings and award will be
maintained in confidence.

 

  (vi)

Any court of competent jurisdiction may enter judgment upon any award. In the
event the panel’s award exceeds $5 million in monetary damages or includes or
consists of equitable relief, then the court shall vacate, modify or correct any
award where the arbitrators’ findings of fact are clearly erroneous, and/or
where the arbitrators’ conclusions of law are erroneous; in other words, it will
undertake the same review as if it were a federal appellate court

 

- 25 -



--------------------------------------------------------------------------------

 

reviewing a district court’s findings of fact and conclusions of law rendered
after a bench trial. An award for less than $5 million in damages and not
including equitable relief may be vacated, modified or corrected only upon the
grounds specified in the Federal Arbitration Act.

 

  (vii) Each party has the right before or during the arbitration to seek and
obtain from the appropriate court provisional remedies such as attachment,
preliminary injunction, replevin, etc. to avoid irreparable harm, maintain the
status quo, or preserve the subject matter of the arbitration.

 

  (viii) EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.

 

  (c) Costs

The costs of arbitration, including reasonable attorney’s fees, shall be borne
by the losing party.

 

13.7 Severability

In the event that any term or provision of this Agreement shall violate any
applicable statute, ordinance, or rule of law in any jurisdiction in which it is
used, or otherwise be unenforceable, such provision shall be ineffective to the
extent of such violation without invalidating any other provision hereof.

 

13.8 Headings, Interpretation

The headings used in this Agreement are for convenience only and are not a part
of this Agreement.

 

13.9 Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same original.

 

13.10 Independent Contractor

In performing its services hereunder, DPT shall act as an independent
contractor.

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

 

- 26 -



--------------------------------------------------------------------------------

BARRIER THERAPEUTICS, INC.   DPT LABORATORIES, LTD. By:  

/s/ A. Altomari

  By:  

/s/ Paul Johnson

Title: COO  

 

  Title: President & COO  

 

 

- 27 -



--------------------------------------------------------------------------------

SCHEDULE A - 2005

Barrier Therapeutics, Inc

 

PRODUCT NUMBER

  

PRODUCT DESCRIPTION

   ESTIMATED
ANNUAL
VOLUME    MFG. PRICE    MATERIAL
PRICE    TOTAL PRICE

TBD

   Ketaconazole 2% 15 gram tubes    ***    ***    ***    ***       ***         

--------------------------------------------------------------------------------

1) Manufacturing and Materials fee’s are based on annual volumes listed above

2) Substantial changes from the above annual volume may effect Manufacturing
and/or Materials fees

3) Effective date for above Fees is January 1, 2006 through Dec. 31, 2006

4) Shipped from San Antonio, TX

5) Manufacture of bulk product and filling into metal tubes

6) QA and Micro testing included

Initials/Date Barrier Therapeutics, Inc.: /s/
AA                                        

Initials/Date DPT Laboratories: /s/ PJ                                        
                